       Case 7:18-cr-00205-NSR Document 102
                                       104 Filed 04/20/21
                                                 04/22/21 Page 1 of 1

                          LAW OFFICES
                      JOHN S. WALLENSTEIN
                 1100 Franklin Avenue, Suite 305
                   Garden City, New York 11530
                (516) 742-5600 Fax (516) 742-5040
               Email: JSWallensteinEsq@outlook.com

                                April 20, 2021
                                                        7KH&RXUWJUDQWVFRXQVHO VUHTXHVWIRU
BY ECF; EX PARTE                                        UHDSSRLQWPHQWDV'HIW*DLQHV &-$
Hon. Nelson S. Román                                    FRXQVHOQXQFSURWXQFWR2FW
United States District Judge                            &OHUNRI&RXUWUHTXHVWHGWR
United States District Court, SDNY                      WHUPLQDWHWKHPRWLRQ GRF 
300 Quarropas Street                                    'DWHG$SULO
White Plains, New York 10601

      Re:   United States v. James Gaines
            Docket # 18 CR 205 (NSR) 

Dear Judge Román,

      As you know, James Bowen is scheduled to start trial before Your Honor
on May 3, and my client, James Gaines, has been subpoenaed as a government
witness. He intends to invoke his 5th Amendment privilege, and the resolution
of that issue is before the Court as well, ECF # 101.

       I have been involved with this issue since October 29, 2020, when the
Government first contacted me about Mr. Gaines’ testimony. I have had
numerous telephone conferences with the government, defense counsel and my
client regarding the issue since then, and have also had correspondence and
reviewed the motions and orders in relation thereto.

     I have been keeping the usual records of time expended, with the aim of
submitting a supplemental CJA voucher after the Bowen trial. However, the
CJA Clerks have advised my office that I can no longer submit a supplemental
voucher, because too much time has elapsed since the final voucher.

      I therefore respectfully request that the Court re-appoint me to represent
Mr. Gaines, nunc pro tunc TO October 29, 2020, so that he may be properly
represented at the upcoming trial when he must testify.

      Thank you for your courtesy and consideration.

                                            Respectfully yours,


                                            JOHN S. WALLENSTEIN


        4/22/2021
